Exhibit 10.8
SPECTRUM PHARMACEUTICALS, INC.
TERM SHEET FOR 2009 INCENTIVE AWARD PLAN
STOCK OPTION AWARD
FOR GOOD AND VALUABLE CONSIDERATION, Spectrum Pharmaceuticals, Inc. (the
“Company”), hereby grants to Participant named below a stock option (the
“Option”) to purchase any part or all of the number of shares of its common
stock (the “Common Stock”), that are covered by this Option, as specified below,
at the Exercise Price per share specified below and upon the terms and subject
to the conditions set forth in this Term Sheet, the Spectrum Pharmaceuticals,
Inc. 2009 Incentive Award Plan (the “Plan”) and the Standard Terms and
Conditions (the “Standard Terms and Conditions”) promulgated under such Plan,
each as amended from time to time. This Option is granted pursuant to the Plan
and is subject to and qualified in its entirety by the Standard Terms and
Conditions.

         
Name of Participant:
       
Grant Date:
       
Number of Shares of Common Stock covered by Option:
       
Exercise Price Per Share:
  $    
Vesting Schedule:
       

This Option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), but
the Company does not represent or warrant that the Option qualifies as such. If
this Option fails in whole or in part to qualify as an incentive stock option,
then this Option shall to that extent constitute a non-qualified stock option.
By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Option shall be subject to, and
Participant shall comply with, the terms of this Term Sheet, the Plan and the
Standard Terms and Conditions.
IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized officer.

     
 
  SPECTRUM PHARMACEUTIALS, INC.
 
   
 
   
 
  Name
 
  Title

[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]

 

 



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges that a copy of the
Standard Terms and Conditions and the Plan are available on the Company’s
intranet.

     
 
  PARTICIPANT
 
   
 
   
 
  Signature

By his or her signature below, the spouse of the Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.

     
 
   
 
  Signature of Spouse

OR
By his or her signature below, the Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.

     
 
  PARTICIPANT
 
   
 
   
 
  Signature

 

 



--------------------------------------------------------------------------------



 



SPECTRUM PHARMACEUTICALS, INC.
STANDARD TERMS AND CONDITIONS FOR
STOCK OPTIONS
These Standard Terms and Conditions apply to any Options granted under the
Spectrum Pharmaceuticals, Inc. 2009 Incentive Award Plan (the “Plan”), which may
be classified as either nonqualified stock options or incentive stock options
and are evidenced by a Term Sheet or an action of the Administrator that
specifically refers to these Standard Terms and Conditions. Capitalized terms
not otherwise defined herein shall have the meaning set forth in the Plan.

1.  
TERMS OF OPTION
     
SPECTRUM PHARMACEUTICALS, INC. (the “Company”), has granted to the Participant
named in the Term Sheet provided to said Participant herewith (the “Term Sheet”)
a stock option (the “Option”) to purchase up to the number of shares of the
Company’s common stock (the “Common Stock”), set forth in the Term Sheet, at the
purchase price per share and upon the other terms and subject to the conditions
set forth in the Term Sheet, these Standard Terms and Conditions (as amended
from time to time), and the Plan. For purposes of these Standard Terms and
Conditions and the Term Sheet, any reference to the Company shall include a
reference to any Subsidiary.
  2.  
EXERCISE OF OPTION
     
The Option shall continue to vest, in accordance with the Vesting Schedule set
forth on the Term Sheet, so long as Participant remains in Continuous Service
with the Company. Participant may exercise any vested portion of the Option at
any time prior to the Expiration Date of the Option.
     
To exercise the Option (or any part thereof), Participant shall provide notice
to the Company specifying the number of whole shares of Common Stock Participant
wishes to purchase and how Participant’s shares of Common Stock should be
registered (in Participant’s name only or in Participant’s and Participant’s
spouse’s names as community property or as joint tenants with right of
survivorship).
     
The exercise price (the “Exercise Price”) of the Option is set forth in the Term
Sheet. The Company shall not be obligated to issue any shares of Common Stock
until Participant shall have paid the total Exercise Price for that number of
shares of Common Stock. The Exercise Price may be paid as permitted in the Plan.
     
Fractional shares will not be issued. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.

 

 



--------------------------------------------------------------------------------



 



3.  
EXPIRATION OF OPTION
     
The Option shall expire and cease to be exercisable ten (10) years after the
Grant Date of the Option (the Expiration Date), except as provided in this
Section 3.

  A.  
In the event that the Participant’s Continuous Service is terminated as a result
of the death of the Participant or Participant dies during the three month
period set forth in Section 3.C below, (i) any part of the Option that is
unexercisable as of such termination date shall remain unexercisable and shall
terminate as of such date, and (ii) any part of the Option that is exercisable
as of such termination date shall expire upon the earlier of one year following
the date of termination of the Participant’s Continuous Service or the
Expiration Date of the Option.
    B.  
In the event that the Participant’s Continuous Service is terminated as a result
of the Disability of the Participant, (i) any part of the Option that is
unexercisable as of such termination date shall remain unexercisable and shall
terminate as of such date, and (ii) any part of the Option that is exercisable
as of such termination date shall expire upon the earlier of one year following
the date of termination of the Participant’s Continuous Service or the
Expiration Date of the Option.
    C.  
In the event that the Participant’s Continuous Service with the Company is
terminated for any reason other than the death or Disability of the Participant,
(i) any part of the Option that is unexercisable as of such termination date
shall remain unexercisable and shall terminate as of such date, and (ii) any
part of the Option that is exercisable as of such termination date shall expire
upon the earlier of three months following such termination date or the
Expiration Date of the Option.

4.  
RESTRICTIONS ON RESALES OF OPTION SHARES
     
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other optionholders, (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers or (d) restrictions
under federal or state securities laws.
  5.  
INCOME TAXES
     
To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of an
Option exercise or disposition of shares issued as a result of an Option
exercise. The Company shall not be required to issue shares or to recognize the
disposition of such shares until such obligations are satisfied.
  6.  
TRANSFERABILITY OF OPTION
     
The Participant may not assign or transfer the Option (if intended to qualify as
an incentive stock option under Section 422 of the Code) to anyone other than
except by will, the laws of descent and distribution or pursuant to a DRO
entered by a court in settlement of marital property rights, and during the life
of the Participant, Options shall be exercisable only by the Participant.

 

 



--------------------------------------------------------------------------------



 



   
If this Option does not qualify as an incentive stock option under Section 422
of the Code, then the Participant may transfer some or all of his or her
Nonqualified Options to one or more “family members,” which is not a “prohibited
transfer for value,” provided that (i) the Participant (or such Participant’s
estate or representative) shall remain obligated to satisfy all income or other
tax withholding obligations associated with the exercise of such Nonqualified
Option; (ii) the Participant shall notify the Company in writing that such
transfer has occurred and disclose to the Company the name and address of the
“family member” or “family members” and their relationship to the Participant,
and (iii) such transfer shall be effected pursuant to transfer documents in a
form approved by the Committee. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.
     
Any attempt to sell, pledge, assign, hypothecate, transfer or dispose of an
Option in contravention of the Plan or these Standard Terms and Conditions shall
be void and shall have no effect.
  7.  
REPRESENTATIONS AND WARRANTIES
     
Participant acknowledges that the Company may issue the shares of Common Stock
upon the exercise of the Option without registering such shares under the
Securities Act, on the basis of certain exemptions from such registration
requirement. Accordingly, Participant agrees that his or her exercise of the
Option may be expressly conditioned upon his or her delivery to the Company of
an investment certificate including such representations and undertakings as the
Company may reasonably require in order to assure the availability of such
exemptions, including a representation that Participant is acquiring the shares
of Common Stock for investment and not with a present intention of selling or
otherwise disposing thereof and an agreement by Participant that the
certificates evidencing the shares of Common Stock may bear a legend indicating
such non-registration under the Securities Act and the resulting restrictions on
transfer. Participant acknowledges that, because shares of Common Stock received
upon exercise of an Option may be unregistered, Participant may be required to
hold the shares of Common Stock indefinitely unless they are subsequently
registered for resale under the Securities Act or an exemption from such
registration is available.
     
Participant hereby acknowledges that federal securities laws and the securities
laws of the state in which he or she resides may require the placement of
certain restrictive legends upon the shares of Common Stock issued upon exercise
of this Option, and Participant hereby consents to the placing of any such
legends upon certificates evidencing the shares of Common Stock as the Company
may deem necessary or advisable.
  8.  
THE PLAN AND OTHER AGREEMENTS
     
In addition to these Standard Terms and Conditions, the Option shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. A copy of the Plan, and the accompanying
prospectus, is available at the Company’s intranet site.
     
The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.

 

 



--------------------------------------------------------------------------------



 



9.  
LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION
     
Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Term Sheet, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
Continuous Service at any time for any reason.
  10.  
DEFINITIONS
     
For purposes of these Standard Terms and Conditions, the following defined terms
shall have the meaning ascribed below:
     
“Continuous Service” means (i) employment by either the Company or any
Subsidiary, or by a corporation or a parent or subsidiary of a corporation
issuing or assuming a stock option in a transaction to which Section 424(a) of
the Code applies, which is uninterrupted except for vacations, illness (except
for Disability), or leaves of absence which are approved in writing by the
Company or such other employer corporation (and in the case of an incentive
stock option, the leave of absence cannot exceed 90 days unless reemployment
following the leave is guaranteed by contract or statute), (ii) service as a
member of the Board until Participant dies, resigns, is removed from office, or
Participant’s term of office expires and he or she is not reelected, or (iii) so
long as Participant is engaged as Service Provider to the Company or other
corporation referred to in clause (i) above.
  11.  
GENERAL
     
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.
     
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
     
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.
     
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its sole and absolute
discretion.

 

 



--------------------------------------------------------------------------------



 



12.  
SPECIAL TAX CONSEQUENCES
     
The Participant acknowledges that, to the extent that the aggregate fair market
value of stock with respect to which “incentive stock options” (within the
meaning of Section 422 of the Code, but without regard to Section 422(d) of the
Code) granted hereby and all other incentive stock options granted by the
Company or any Subsidiary to Participant that are exercisable for the first time
by the Participant during any calendar year exceeds $100,000, such options shall
be treated for all purposes as not qualifying under Section 422 of the Code and
therefore shall be subject to taxation as non-qualified options. The Participant
further acknowledges that the rules set forth in the preceding sentence shall be
applied by taking options into account in the order in which they were granted.
For purposes of these rules, the fair market value of stock shall be determined
as of the time the option with respect to such option is granted. These rules
may be changed by the IRS at any time.
  13.  
“MARKET STAND-OFF” CONDITIONS
     
Participant agrees that, if requested by the Company, Participant will not sell
or otherwise transfer or dispose of any shares held by Participant without the
prior written consent of the Company during such period of time.
  14.  
INTERPRETATION
     
This Option is granted pursuant to the terms of the Plan, and shall in all
respects be interpreted in accordance therewith. The Committee shall have the
power to interpret the Plan, the Term Sheet and these Standard Terms and
Conditions and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. Any action, decision, interpretation or determination by the
Committee shall be final, binding and conclusive on the Company and the
Participant. No member of the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or the Option. Notwithstanding the provision of Sections 10.1(a) — 10.1(d)
of the Plan, the Committee shall have the discretion to provide terms and
conditions regarding (i) the vesting of this Option in the event of a Change in
Control, and/or (ii) the assumption of this Option or issuance of comparable
securities or new incentives in the event of a Change in Control.
  15.  
NOTICES
     
Any notice, demand or request required or permitted to be given under the Term
Sheet and these Standard Terms and Conditions shall be in writing and shall be
deemed given when delivered personally or three (3) days after being deposited
in the United States mail, as certified or registered mail, with postage
prepaid, and addressed, if to the Company, at its principal place of business,
Attention: Legal Department, and if to the Participant, at his or her most
recent address as shown in the employment or stock records of the Company.

 

 



--------------------------------------------------------------------------------



 



16.  
GOVERNING LAW
     
The validity, construction, interpretation, and effect of this Option shall be
governed by and determined in accordance with the laws of the State of
California.

17.  
SEVERABILITY
     
Should any provision or portions of this Agreement be held to be unenforceable
or invalid for any reason, the remaining provisions and portions of this
Agreement shall be unaffected by such holding.
  18.  
COUNTERSIGNATURE
     
The Term Sheet may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be deemed one instrument,
and is incorporated herein.

 

 